ORDER
On June 19, 1992, the Director of the Office of Lawyers Professional Responsibility filed with this Court a petition alleging that the respondent, Harold W.E. Anderson, has engaged in repeated and extensive misappropriation of client funds and has committed other professional misconduct. The Director also filed a stipulation between himself and the respondent in which the respondent agreed to dispense with proceedings under Rule 16, Rules on Lawyers Professional Responsibility, and agreed that the Court may enter its order suspending the respondent from the practice of law pending final determination of these disciplinary proceedings.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Harold W.E. Anderson, hereby is temporarily suspended from the practice of law pending final determination of these disciplinary proceedings, pursuant to Rule 16, Rules on Lawyers Professional Responsibility.
2. That respondent shall, within 10 days of the date of this order, notify each of his clients of his inability to continue representation of the client and otherwise shall comply fully with the provisions of Rules 26 and 27, Rules on Lawyers Professional Responsibility.